DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 1-16 filed April 28, 2020 are presented for examination. Claims 1-16 are pending. Currently, claims 1-44 are restricted.

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12 drawn to a method and system for receiving an access token from a mobile device, decrypting the access token in order to obtain a second set of information associated with a user, determining a storage location for a third set of information associated with the user from a main blockchain, locating the third set of user’s information in an offchain based on the storage location and sending the third set of information to the entity computing system.
II.	Claims 13-16 drawn to a method for a mobile device generating a user interface allowing a user to grant permission to provide first set of information associate with a user, generating a second set of information based on granted permission, retrieving a key, generating an access token by encrypting the second set of information associated with the user.
2.	Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, 
3.	In the instant case, inventions I and II are described in different embodiments (see Para.1-10 and 11 in applicant’s disclosure): 
a.	Invention I determines a storage location for a third set of information associated with the user from a main blockchain after decrypting the access token, locates the third set of user’s information in an offchain based on the storage location and send the third set of information to the entity computing system. Invention II generates a user interface allowing a user to grant permission to provide first set of information associate with a user, generates a second set of information based on granted permission, retrieves a key, and generates an access token by encrypting the second set of information associated with the user. Each of the inventions has a materially different design, mode of operation, function, or effect.
b.	Invention II does not require determining a storage location for a third set of information associated with the user from a main blockchain, locating the third set of user’s information in an offchain based on the storage location and sending the third set of information to the entity computing system. that are needed in Invention I. These are mutually exclusive limitations.
c.	The recited limitations in both inventions are not obvious variants and they operate differently and have different modes of operation.
From the above discussions, it is clear that Inventions I and II operate differently and have different modes. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/SHAWNCHOY RAHMAN/
Primary Examiner, Art Unit 2438
    
.